         Case 1:20-cv-03536-ELH Document 28 Filed 05/10/21 Page 1 of 20



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

HENRIETTA MIDDLETON                    *
601 E. Fayette Street                  *
Baltimore, Maryland 21202              *
                                       *
   Plaintiff,                          *
                                       *
       vs.                             *        Civil Action No.: 1:20-cv-3536
                                       *
BALTIMORE CITY POLICE                  *
DEPARTMENT                             *
Serve On:                              *
MICHAEL HARRISON, Police               *
Commissioner                           *
601 E. Fayette Street                  *
Baltimore, Maryland 21202              *
                                       *
       and                             *
                                       *
MAYOR & CITY COUNCIL OF                *
BALTIMORE                              *
Serve On:                              *
DANA P. MOORE, Acting City Solicitor   *
City Hall                              *
100 N. Holliday Street, Room 101       *
Baltimore, Maryland 21202              *
                                       *
       and                             *
                                       *
SERGEANT MARLON KOUSHALL               *
INDIVIDUALLY AND IN OFFICIAL           *
CAPACITY                               *
601 E. Fayette Street                  *
Baltimore, Maryland 21202              *
                                       *
       and                             *
                                       *
LIEUTENANT JASON YERG                  *
INDIVIDUALLY AND IN OFFICIAL           *
CAPACITY                               *
601 E. Fayette Street                  *
Baltimore, Maryland 21202              *
                                       *
       and                             *
         Case 1:20-cv-03536-ELH Document 28 Filed 05/10/21 Page 2 of 20



GARY TUGGLE, FORMER INTERIM     *
POLICE COMMISSIONER FOR         *
BALTIMORE CITY, INDIVIDUALLY    *
AND IN OFFICIAL CAPACITY        *
Serve On:                       *
DANA P. MOORE, Acting City Solicitor
                                *
City Hall                       *
100 N. Holliday Street, Room 101*
Baltimore, Maryland 21202       *
                                *
     Defendants                 *
                                *
*       *      *  *    *   *    *    *   *    *     *    *                                   *
              AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES PLAINTIFF, Henrietta Middleton, by and through her attorneys, Latoya

Francis-Williams by and through the Law Office of A. Dwight Pettit, P.A., Allan B. Rabineau,

Aarron N. Johnson and Ballenger & Roche, LLC, and sues Defendants, the Baltimore City Police

Department, Mayor & City Council of Baltimore, Sergeant Marlon Koushall, Lieutenant Jason

Yerg, Former Interim Commissioner Gary Tuggle, and for reasons states as follows:

                                PRE-SUIT REQUIREMENTS

1.     Plaintiff has satisfied the notice of claim prerequisites to suit as specified by the Maryland

Tort Claims Act, Md. Code Ann., State Gov’t Art., § 12-106, and the Local Government Tort

Claims Act, Md. Code Ann., Cts. & Jud. Proc. Art., § 5-304. Plaintiff sent timely notices of her

claims to the Baltimore City Solicitor, the Maryland State Treasurer, and the Baltimore City Police

Department, by certified mail, return receipt requested on 9/1/2018.

                                            PARTIES

2.     That at all times relevant hereto, Plaintiff, Henrietta Middleton (hereinafter referred to as

“Plaintiff Middleton” or “Ms. Middleton” is an African American female that is a sworn member

of the Baltimore City Police Department who was assaulted, battered, and abused while off duty.




                                                 2
         Case 1:20-cv-03536-ELH Document 28 Filed 05/10/21 Page 3 of 20



3.     That at all times relevant hereto, all Defendant Officers were Baltimore City Police

Department officers acting under color of State and local law and are joined in this complaint in

their individual and official capacity.

4.     That at all times relevant hereto, Defendant Sergeant Koushall was a duly authorized agent,

servant, and/or employee of the Baltimore City Police Department who was acting within the scope

of his employment and for the benefit of the City of Baltimore when he assaulted Ms. Middleton;

and, then knowingly and falsely charged her with crimes that she did not commit, publicly

thrusting her into the criminal justice system as an accused person.

5.     That at all times relevant hereto, Defendant Lieutenant Yerg was a duly authorized agent,

servant, and/or employee of the Baltimore City Police Department who while acting within the

scope of his employment, advised, and coordinated with Sergeant Koushall in a campaign to

disparage Ms. Middleton. These actions included a coordinated effort to falsely charge Ms.

Middleton with crimes in addition to those for which she was already charged, and a media blitz

to smear her name in order to protect Koushall from being criminally charged and successfully

prosecuted. Defendant Yerg was a supervisor and as such, exercised final policy making authority

for BCPD, established the duties, standards of conduct, and discipline of officers.

6.     That at all times relevant hereto Defendant Mayor & City Council of Baltimore was the

governing authority of Baltimore City empowered to carry out certain governmental functions

within its geographic limits and is the sole provider of financial support for the Baltimore City

Police Department. Therefore, it is the party responsible under the Local Government Tort Claims

Act, Maryland Courts & Judicial Proceedings, Section 5-301 et. seq. for the actions and civil

violations of the Baltimore City Police Department. In fact, Section 5-301(d)(4) states that “’Local

Government’ means: (4) Baltimore City”. Defendant Mayor & City Council of Baltimore was at



                                                 3
         Case 1:20-cv-03536-ELH Document 28 Filed 05/10/21 Page 4 of 20



equipment and all times relevant hereto acting in control of the Baltimore City Police Department

in the following manners demonstrated in the following non-exhaustive list: 1) Mayor and City

Council Crime and Justice Department staff’s its Civilian Review Board which reviews complaints

of civilians of Baltimore City Police officers’ abuses to the public and reviews policies of the

Department; holds periodic meetings of the Civilians Review Board from the Office of the City

Solicitor and the Community Relations Commissions; 2) Mayor and City Council of Baltimore is

responsible for providing and maintaining all sworn police officers’ equipment and tools used for

carrying out their day to day duties (including everything from portable transceivers to patrol

vehicles); Mayor and City Council provides the budget for all Baltimore City Police Department

stations and sub-stations;   Mayor and City Council of Baltimore participates in attracting and

retaining and providing a budget for more police officers within the Baltimore City Police

Department; Mayor and City Council’s operating budget includes Baltimore Police Department

services including Administration and information technology, police patrol, crime investigation,

Target violent criminals, SWAT ESU, operational an analytical intelligence, emergency

communications, police internal affairs, manage police records, recruitment and training, special

operations canine and mounted unit, marine unit, special operations aviation, crime lab and

evidence control; 3) Mayor and City Council provides the budget and technology for Baltimore

City Police Department’s special units and flex squads; and, 4) Mayor and City Council provides

funding for nine Baltimore Community Intelligence Centers to be staffed by BPD officers,

attorneys, analysts and case managers.

7.     The Baltimore City Police Department is, and was, the employer of Defendant Officers

named herein and is the law enforcement agency responsible for law enforcement duties in

Baltimore City in addition to the previous named defendants.



                                               4
         Case 1:20-cv-03536-ELH Document 28 Filed 05/10/21 Page 5 of 20



8.     That at all times relevant hereto, Defendant Former Interim Commissioner Gary Tuggle

was appointed by the Mayor of Baltimore under the advice and consent of the Baltimore City

Council. Said Commissioner, in his respective capacities as such, exercised final policy making

authority for BCPD, established the duties, standards of conduct, and discipline of officers. The

Commissioner, in his respective capacity, established policies regarding hiring, screening,

training, monitoring, supervision, and discipline of officers employed by the BCPD.

                                 JURISDICTION AND VENUE

9.     Jurisdiction is proper under 42 U.S.C. § 1331 and 42 U.S.C. § 1983, 1985, and 1988.

10.    Venue is proper in the U.S. District Court for the District Court of Maryland (Northern

District) under 28 U.S.C., § 1391 in that Plaintiff resides in the State of Maryland and all Defendant

Officers have worked in the City of Baltimore at the time of the events alleged herein; their

employer, the Baltimore City Police Department (hereinafter “BCPD”), is also located in

Baltimore, Maryland. The actions complained of occurred in the City of Baltimore.

                            FACTS COMMON TO ALL COUNTS

11.    That on or about August 26, 2018, at approximately 1:20 A.M., Ms. Middleton and a group

of her friends exited Norma Jean’s Club (hereinafter “the establishment”) located at 10 Custom

House Avenue, Baltimore, MD 21202. Ms. Middleton was an invited guest of the bride to a pre-

wedding celebration.

12.    After exiting the club, a member of Ms. Middleton’s group informed Ms. Middleton that

she had forgotten her personal belongings inside of the establishment. Ms. Middleton told her that

she would retrieve the member’s personal belongings and began to walk back to the front door of

the establishment.




                                                  5
         Case 1:20-cv-03536-ELH Document 28 Filed 05/10/21 Page 6 of 20



13.    As soon as Ms. Middleton got to the entrance of the establishment, Defendant Koushall

told her to back up. Before Ms. Middleton was able to do so, Defendant Koushall suddenly,

without provocation and unexpectedly, struck her three (3) times in her face/head/ear. While Ms.

Middleton attempted to retreat from Defendant Koushall’s vicious attack, Koushall continued to

pursue her, threw her to the ground, and then grabbed her by her hair and clothing. Koushall’s

physical attack did not cease until another officer grabbed Defendant Koushall and stopped him

from further assaulting and beating Middleton. Defendant Koushall’s unwarranted assault was

motivated by racial and gender animus as Ms. Middleton is an African American female.

Additionally, Defendant Koushall has a history of physically assaulting other African American

women.

14.    As a result of Koushall’s unwarranted and excessive physical punching of Ms. Middleton,

she was caused to sustain injuries to her face, temple, and head, and experienced severe pain and

suffering, caused physical injury, and substantial emotional distress.

15.      Immediately after the physical attack, Ms. Middleton was arrested, handcuffed, and further

publicly humiliated when she was forced to walk up the public street from the site of the attack to

the Baltimore City Police Department’s Central District.

16.    Koushall’s attack on Middleton was observed by no less than 50 people and was captured

on CCTV, cell phone footage and body-worn camera.17.         Ms. Middleton was handcuffed to the

wall at Central Headquarters for approximately ten consecutive (10) hours prior to being released;

during which time Defendant Koushall was permitted to continue his abuse to Middleton in

remaining in her presence and not seeking medical attention for her injuries that he caused.

Detective Dominique Wiggins told Koushall that Ms. Middleton needed medical attention;

however, Koushall refused to provide it for her. Prior to her release, Middleton was served with



                                                 6
         Case 1:20-cv-03536-ELH Document 28 Filed 05/10/21 Page 7 of 20



two criminal citations: (i) Failure to Obey the lawful command of an officer designed to keep the

peace and (ii) Disorderly Conduct; both hand-written by Defendant Koushall.During her 10-hour

detention, Defendant Koushall’s shift ended.

17.    During his shift Koushall intentionally failed to timely file a use of force report pursuant

to Baltimore City Police Department General Orders.

18.    After Ms. Middleton was released, she sought medical treatment and was treated for

numerous injuries including, a concussion, post-traumatic headaches, and injuries to her neck and

back. Ms. Middleton required physical therapy and multiple doctor’s appointments for several

months after the assault by Defendant Koushall.

19.    After Lietenant Yerg was placed on notice by the State’s Attorney’s Office that they were

no longer going to pursue Middleton’s charges and instead pursue Sergeant Koushall for multiple

charges, Yerg and Koushall remained in constant communication via telephone and email. The

purpose of the constant communication between the two of them, was so that they could coordinate

with each other and concoct a way to keep Defendant Koushall free from criminal charges and/or

intradepartmental discipline as well as to damage Middleton in her own criminal case and assure

she would not be given an objective, fair assessment within the department. Defendants Yerg and

Defendant Koushall were motivated by racial and gender animus based on Ms. Middleton being

an African American female.

20.    On December 1, 2018, Koushall drew up and filed additional charges against Middleton:

Assault 2nd Degree and Resist/Interfere with Arrest. These new criminal charges were sworn out

by Defendant Koushall with the advice and guidance of Defendant Yerg, the Baltimore City Police

Lieutenant who was assigned to investigate Middleton’s allegations of wrongdoing by Koushall




                                                  7
         Case 1:20-cv-03536-ELH Document 28 Filed 05/10/21 Page 8 of 20



on August 26, 2018.On December 26, 2018 all four charges under case No. 2B02389550 were

entered nolle prosequi against Ms. Middleton.

21.    Prior to all four charges being nol prossed, Ms. Middleton was forced to spend substantial

money and hire private counsel to defend her against the criminal charges lodged by defendants

Koushall and Yerg.

22.    Prior to the charges against Ms. Middleton being nol prossed, the Baltimore City Police

Department broadcast a public statement, wrongfully asserting that Ms. Middleton was intoxicated

and charged with being drunk and disorderly. Specifically, the Baltimore City Police Department

provided an official statement to the 11 News I-Team that Middleton is suspended. In a statement,

an official police spokesperson, believed to be T.J. Smith said, "When officers arrived, they

observed the patron acting in a disorderly manner. The female patron approached an officer and

refused to comply. She was arrested and charged on a criminal citation for drunk and disorderly

conduct. She was identified as Henrietta Middleton, a 12-year veteran of the Baltimore Police

Department, who is currently assigned to the Inspector General's Office."

23.    As a result, numerous media outlets, print and television, aired stories about the attack on

Middleton casting her in a negative and disparaging light; including a report that she was drunk

and disorderly.

24.    Not only were Ms. Middleton’s police powers suspended as result of this incident from

August 2018 – September 2019, but she was also removed from her prior assignment as a Sergeant

in the Special Investigations Response Team (SIRT) located at Central Headquarters and

transferred to administration at the Northern District. This caused Ms. Middleton to suffer from

reduced wages because she was unable to work overtime while her police powers were suspended,

as well as her career path trajectory was negatively affected.



                                                 8
           Case 1:20-cv-03536-ELH Document 28 Filed 05/10/21 Page 9 of 20



25.       Defendant Koushall was subsequently charged with 2nd Degree Assault and Misconduct in

Office for his attack on Ms. Middleton. On 11/7/2019 Koushall was found guilty of both charges

and was sentenced to a combined sixteen (16) years’ incarceration; all active incarceration time

suspended, followed by three (3) years of supervised probation.

26.       As a result of Defendant Officers’ conduct, Ms. Middleton suffered physically,

emotionally, financially, and sustained injuries and damages including, but not limited to mental

anguish, emotional distress, humiliation, and traumatic stress, both past, present, and in the future.

                                       COUNT I – BATTERY

27.       Plaintiff incorporates as if fully stated herein the allegations set forth in all previous and

subsequent paragraphs.

28.       Defendant Officer, by his conduct described herein, acted with the intent and capability to

do bodily harm to Plaintiff Ms. Middleton.

29.       Defendant’s actions were perpetrated unreasonably, with ill-will and malice.

30.       Defendant Officer’s conduct amounted to an unjustified battery on Plaintiff Ms. Middleton

during the course of the incident herein when Defendant Officer, being unprovoked, punched and

threw Ms. Middleton to the ground, and lifted her back up by her hair and clothes.

31.       As a result of Defendant’s conduct, Plaintiff Middleton suffered physical and/or non-

physical injury, sustained economic damages for the cost of medical treatment and lost wages as

well as non-economic damages for the pain, suffering, fear, fright, humiliation, inconvenience and

embarrassment for the totality of events that he was forced to endure both past, present, and in the

future.

          WHEREFORE, Plaintiff Henrietta Middleton, claims in of 10 million dollars

($10,0000,000.00) in compensatory damages and 10 million dollars ($10,000,000.00) in punitive



                                                    9
         Case 1:20-cv-03536-ELH Document 28 Filed 05/10/21 Page 10 of 20



damages from all Defendants, including but not limited to Sergeant Marlon Koushall, Lieutenant

Jason Yerg, Former Interim Commissioner Gary Tuggle, Baltimore City Police Department, and

Mayor & City Council of Baltimore, and for such other and further relief to which Plaintiff may

be entitled.

                            COUNT II – FALSE IMPRISONMENT

32.     Plaintiff, Henrietta Middleton, incorporates as if fully set forth herein the allegations set

forth in all previous and subsequent paragraphs.

33.     The intentional, malicious, and unreasonable acts and conduct of Defendant Officers as

described herein, including the punching of Plaintiff in her face and therefore seizing her body

then placing her in handcuffs, caused Plaintiff Ms. Middleton to be unlawfully deprived of her

personal liberty without her consent and without legal justification.

34.     As a result of the aforesaid acts and conduct of Defendants, Plaintiff Ms. Middleton was

unlawfully held against her will for an extended period of time in police custody where she

experienced pain, suffering, humiliation, inconvenience and embarrassment for the totality of

events that she was forced to endure both past, present, and in the future.

        WHEREFORE, Plaintiff Henrietta Middleton, claims in of 10 million dollars

($10,0000,000.00) in compensatory damages and 10 million dollars ($10,000,000.00) in punitive

damages from all Defendants, including but not limited to Sergeant Marlon Koushall, Lieutenant

Jason Yerg, Former Interim Commissioner Gary Tuggle, Baltimore City Police Department, and

Mayor & City Council of Baltimore, and for such other and further relief to which Plaintiff may

be entitled.




                                                 10
         Case 1:20-cv-03536-ELH Document 28 Filed 05/10/21 Page 11 of 20



           COUNT III – MALICIOUS PROSECUTION & ABUSE OF PROCESS

35.     Plaintiff, Henrietta Middleton, incorporates as if fully set forth herein the allegations set

forth in all previous and subsequent paragraphs.

36.     Defendant Officers instituted the criminal prosecution process against Plaintiff Ms.

Middleton by alleging offenses that said Defendant Officers knew in advance to be false.

37.     Defendant Officers did so without probable cause necessary to give rise to said charges.

38.     Defendant Officers charged Plaintiff, Ms. Middleton, with numerous charges as previously

detailed in the Facts Section of this Complaint out of malice, evil motive and ill will; and, not to

bring Ms. Middleton to justice for committing the actual criminal offences charged.

39.     The criminal proceeding against Ms. Middleton forced her to retain legal defense counsel

at great expense prior to the proceedings being terminated with a disposition of nolle prosequi.

        WHEREFORE, Plaintiff Henrietta Middleton, claims in of 10 million dollars

($10,0000,000.00) in compensatory damages and 10 million dollars ($10,000,000.00) in punitive

damages from all Defendants, including but not limited to Sergeant Marlon Koushall, Lieutenant

Jason Yerg, Former Interim Commissioner Gary Tuggle, Baltimore City Police Department, and

Mayor & City Council of Baltimore, and for such other and further relief to which Plaintiff may

be entitled.

       COUNT IV – VIOLATION OF MARYLAND DECLARATION OF RIGHTS

40.     Plaintiff, Henrietta Middleton, incorporates as if fully set forth herein the allegations set

forth in all previous and subsequent paragraphs.

41.     At no time were any laws violated by Ms. Middleton.

42.     Defendant Officer maliciously and/or wantonly and/or intentionally and/or willfully and/or

unreasonably and/or with excessive force and/or with gross negligence and reckless disregard for



                                                 11
         Case 1:20-cv-03536-ELH Document 28 Filed 05/10/21 Page 12 of 20



human suffering and/or without justification, assaulted and battered Ms. Middleton causing her

cruel and unusual pains and penalties.

43.     At all times described herein, Defendant acted under color and pretense of law, and under

color of statutes, customs and usages of the State of Maryland while assaulting and battering

Plaintiff Middleton.

44.     By illegally seizing and detaining Ms. Middleton without a warrant, by punching her in her

face; and, dragging her by her hair Defendant Officer and Baltimore City Police Department,

deprived Ms. Middleton of the rights, privileges and immunities guaranteed to Ms. Middleton

under Article 24 and Article 26 of the Maryland Declaration of Rights. As a result of Defendants’

conduct and actions, Ms. Middleton suffered damage by being unlawfully held against her will for

an extended period of time and has suffered and will continue to suffer severe emotional anguish,

loss of reputation, loss of income, and other damages both past, present, and in the future.

        WHEREFORE, Plaintiff Henrietta Middleton, claims in of 10 million dollars

($10,0000,000.00) in compensatory damages and 10 million dollars ($10,000,000.00) in punitive

damages from all Defendants, including but not limited to Sergeant Marlon Koushall, Lieutenant

Jason Yerg, Former Interim Commissioner Gary Tuggle, Baltimore City Police Department, and

Mayor & City Council of Baltimore, and for such other and further relief to which Plaintiff may

be entitled.

         COUNT V – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

45.     Plaintiff, Henrietta Middleton, incorporates as if fully set forth herein the allegations set

forth in all previous and subsequent paragraphs.

46.     That Defendant Officers, by their conduct described herein, acted intentionally and /or

recklessly to harm Plaintiff Ms. Middleton.



                                                 12
         Case 1:20-cv-03536-ELH Document 28 Filed 05/10/21 Page 13 of 20



47.     Defendants’ conduct was extreme and outrageous in battering Ms. Middleton and directly

causing her harm and injuries in bringing false charges and publicizing false statements.

48.     Defendant’s actions in intentionally striking, punching, and tackling Ms. Middleton, and

then pursuing false charges against her were extreme and outrageous.

49.     The emotional distress to Ms. Middleton was, and still is, severe. As a result of Defendants’

aforesaid conduct, the Plaintiff Ms. Middleton suffered damage including, but not limited to,

physical and/or non-physical injury, sustained economic damages for the cost of medical expenses

and lost wages as well as non-economic damages for the pain, suffering, fear, fright, humiliation,

inconvenience and embarrassment for the totality of events that she was forced to endure both past,

present, and in the future.

        WHEREFORE, Plaintiff Henrietta Middleton, claims in of 10 million dollars

($10,0000,000.00) in compensatory damages and 10 million dollars ($10,000,000.00) in punitive

damages from all Defendants, including but not limited to Sergeant Marlon Koushall, Lieutenant

Jason Yerg, Former Interim Commissioner Gary Tuggle, Baltimore City Police Department, and

Mayor & City Council of Baltimore, and for such other and further relief to which Plaintiff may

be entitled.

                                     COUNT VI – FALSE ARREST

50.     Plaintiff, Henrietta Middleton, incorporates as if fully set forth herein the allegations set

forth in all previous and subsequent paragraphs.

51.     Defendants had no rational articulable reason to believe Ms. Middleton had engaged in any

crime, but nevertheless arrested Ms. Middleton without a warrant, without legal justification, and

without probable cause to support a lawful arrest.

52.     Defendants’ conduct demonstrated ill will, improper motivation, and actual malice.



                                                 13
         Case 1:20-cv-03536-ELH Document 28 Filed 05/10/21 Page 14 of 20



53.     As a result of Defendants’ actions, Ms. Middleton suffered damages including, but not

limited to, denial of her freedom, emotional trauma, humiliation, distress, and was prevented from

engaging in her usual employment, duties, activities, and pursuits; and will be otherwise injured

and damaged, both past, present, and in the future.

        WHEREFORE, Plaintiff Henrietta Middleton, claims in of 10 million dollars

($10,0000,000.00) in compensatory damages and 10 million dollars ($10,000,000.00) in punitive

damages from all Defendants, including but not limited to Sergeant Marlon Koushall, Lieutenant

Jason Yerg, Former Interim Commissioner Gary Tuggle, Baltimore City Police Department, and

Mayor & City Council of Baltimore, and for such other and further relief to which Plaintiff may

be entitled.

      COUNT VII – PLAINTIFF’S § 1983 CLAIM FOR VIOLATION OF PLAINTIFF’S
       FOURTH AND FOURTEENTH AMENDMENT RIGHTS AND PRIVILEGES

54.     Plaintiff, Henrietta Middleton, incorporates as if fully set forth herein the allegations set

forth in all previous and subsequent paragraphs.

55.     That as a result of the actions of the defendants acting under color of law, the plaintiff was

deprived of various rights and privileges guaranteed to her by the United States Constitution and

the laws of the land including, but not limited to, the Plaintiff’s rights under the Fourth and

Fourteenth Amendments of the U.S. Constitution as their actions constituted an illegal search and

seizure, an illegal use of prosecution and detention, as well as an unreasonable and excessive use

of force. Furthermore, the defendants’ actions resulted in the deprivation of Plaintiff’s life, liberty,

and property without due process of law.

56.     As a result of Defendants’ actions, Ms. Middleton suffered damages including, but not

limited, denials of his freedom, emotional trauma, humiliation, distress, and was prevented from




                                                  14
           Case 1:20-cv-03536-ELH Document 28 Filed 05/10/21 Page 15 of 20



engaging in his usual employment, duties, activities, and pursuits; and will be otherwise injured

and damaged, both past, present, and in the future.

        WHEREFORE, Plaintiff Henrietta Middleton, claims in of 10 million dollars

($10,0000,000.00) in compensatory damages and 10 million dollars ($10,000,000.00) in punitive

damages from all Defendants, including but not limited to Sergeant Marlon Koushall, Lieutenant

Jason Yerg, Former Interim Commissioner Gary Tuggle, Baltimore City Police Department, and

Mayor & City Council of Baltimore, and for such other and further relief to which Plaintiff may

be entitled.

                                 COUNT VIII – FALSE LIGHT

57.     Plaintiff, Henrietta Middleton, incorporates as if fully set forth herein the allegations set

forth in all previous and subsequent paragraphs.

58.     Defendants publicized this incident by arresting her in front of a massive number of

individuals. As a result, media outlets reported the incident. At no time did Defendants correct

the coverage by stating that Ms. Middleton did not commit any crimes to cause her arrest, such

action caused her name to be in a publicly accessible database (Maryland Judiciary Case Search)

that listed the false charges.

59.     The false light that Ms. Middleton was placed would be highly offensive to a reasonable

person as she was falsely portrayed as a violent criminal.

60.     Defendants had knowledge of and acted in reckless disregard as to the falsity of the

publicized matter and the false light in which the other would be placed. Defendants purposely

portrayed Ms. Middleton as a criminal in an attempt to thwart Defendant Koushall from criminal

charges.




                                                 15
          Case 1:20-cv-03536-ELH Document 28 Filed 05/10/21 Page 16 of 20



         WHEREFORE, Plaintiff Henrietta Middleton, claims in of 10 million dollars

 ($10,0000,000.00) in compensatory damages and 10 million dollars ($10,000,000.00) in punitive

 damages from all Defendants, including but not limited to Sergeant Marlon Koushall, Lieutenant

 Jason Yerg, Former Interim Commissioner Gary Tuggle, Baltimore City Police Department, and

 Mayor & City Council of Baltimore, and for such other and further relief to which Plaintiff may

 be entitled.

                                    COUNT IX – CIVIL CONSPIRACY

61.      Plaintiff, Henrietta Middleton, incorporates as if fully set forth herein the allegations set

forth in all previous and subsequent paragraphs.

62.      Prior to falsely charging Ms. Middleton under oath with charges consisting of 2nd Degree

Assault and Resisting/Interfering with Arrest, Defendants Koushal and Yerg communicated with

each other and devised a plan to ensure that Defendant Koushall would not be criminally charged

for his assault on Ms. Middleton.

63.      The plan that they devised involved charging Ms. Middleton with more serious crimes than

the two crimes she was originally charged with. They hoped that the increased pressure on Ms.

Middleton would overshadow Defendant Koushall’s wrongdoing.

64.      As a result, these additional charges further damaged Ms. Middleton both past, present,

and in the future.

         WHEREFORE, Plaintiff Henrietta Middleton, claims in of 10 million dollars

 ($10,0000,000.00) in compensatory damages and 10 million dollars ($10,000,000.00) in punitive

 damages from all Defendants, including but not limited to Sergeant Marlon Koushall, Lieutenant

 Jason Yerg, Former Interim Commissioner Gary Tuggle, Baltimore City Police Department, and




                                                   16
         Case 1:20-cv-03536-ELH Document 28 Filed 05/10/21 Page 17 of 20



Mayor & City Council of Baltimore, and for such other and further relief to which Plaintiff may

be entitled.

                                    COUNT X – 42 U.S.C. § 1985(3)

65.     Plaintiff, Henrietta Middleton, incorporates as if fully set forth herein the allegations set

forth in all previous and subsequent paragraphs.

66.     This is an action for violation of 42 U.S.C. § 1985(3) for conspiring to deprive her of the

equal protection of the laws or of equal privileges and immunities under the laws.

67.     Defendants Koushal and Yerg conspired with each other to deprive Ms. Middleton of equal

protection of the laws when they worked together to falsely charge her with crimes that she did

not commit.

68.     These false charges caused Ms. Middleton to be damaged physically, emotionally, and

financially.

69.     This conspiracy also resulted in Ms. Middleton’s deprivation of freedom during the time

she was arrested and held at the police station, depriving her right of her right to due process as a

result of the two of them conspiring with each other as to how to continue the unlawful legal

proceedings against her.

70.     Defendants’ actions were motivated by Ms. Middleton’s race and gender as an African

American female.

71.     That as a result of the defendant’s conduct, she suffered from damages past, present, and

future, including but not limited to lost wages, loss of earning capacity, and delay in her

professional advancement.

        WHEREFORE, Plaintiff Henrietta Middleton, claims in of 10 million dollars

($10,0000,000.00) in compensatory damages and 10 million dollars ($10,000,000.00) in punitive



                                                 17
         Case 1:20-cv-03536-ELH Document 28 Filed 05/10/21 Page 18 of 20



damages from all Defendants, including but not limited to Sergeant Marlon Koushall, Lieutenant

Jason Yerg, Former Interim Commissioner Gary Tuggle, Baltimore City Police Department, and

Mayor & City Council of Baltimore, and for such other and further relief to which Plaintiff may

be entitled.

                                                   Respectfully submitted,

                                                  ___/s/_______________________________
                                                           Latoya Francis-Williams, ID 29957
                                               Law Office of Latoya A. Francis-Williams, LLC
                                                                                 P.O Box 451
                                                               Randallstown, Maryland 21133
                                                                                410-356-4691
                                                                    443-548-4588 (facsimile)
                                                                Latoya.f.williams@gmail.com
                                                                        Attorney for Plaintiffs



                                                   ______/s/___________________________
                                                                 Allan B. Rabineau, ID 01636
                                                                     Ballenger & Roche, LLC
                                                                     The World Trade Center
                                                                401 E. Pratt Street, Suite 2341
                                                                  Baltimore, Maryland 21202
                                                                               (410) 837-9150
                                                                  (410) 837-9152 – facsimile
                                                                        Attorney for Plaintiffs


                                                   ______/s/____________________________
                                                                 Aarron N. Johnson, ID 21463
                                                                     Ballenger & Roche, LLC
                                                                     The World Trade Center
                                                                401 E. Pratt Street, Suite 2341
                                                                  Baltimore, Maryland 21202
                                                                               (410) 837-9150
                                                                   (410) 837-9152 – facsimile
                                                                        Attorney for Plaintiffs




                                              18
        Case 1:20-cv-03536-ELH Document 28 Filed 05/10/21 Page 19 of 20



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

HENRIETTA MIDDLETON                    *
601 E. Fayette Street                  *
Baltimore, Maryland 21202              *
                                       *
   Plaintiff,                          *
                                       *
       vs.                             *        Civil Action No.: 1:20-cv-3536
                                       *
BALTIMORE CITY POLICE                  *
DEPARTMENT                             *
Serve On:                              *
MICHAEL HARRISON, Police               *
Commissioner                           *
601 E. Fayette Street                  *
Baltimore, Maryland 21202              *
                                       *
       and                             *
                                       *
MAYOR & CITY COUNCIL OF                *
BALTIMORE                              *
Serve On:                              *
DANA P. MOORE, Acting City Solicitor   *
City Hall                              *
100 N. Holliday Street, Room 101       *
Baltimore, Maryland 21202              *
                                       *
       and                             *
                                       *
SERGEANT MARLON KOUSHALL               *
INDIVIDUALLY AND IN OFFICIAL           *
CAPACITY                               *
601 E. Fayette Street                  *
Baltimore, Maryland 21202              *
                                       *
       and                             *
                                       *
LIEUTENANT JASON YERG                  *
INDIVIDUALLY AND IN OFFICIAL           *
CAPACITY                               *
601 E. Fayette Street                  *
Baltimore, Maryland 21202              *
                                       *
       and                             *


                                           19
        Case 1:20-cv-03536-ELH Document 28 Filed 05/10/21 Page 20 of 20



GARY TUGGLE, FORMER INTERIM                  *
POLICE COMMISSIONER FOR                      *
BALTIMORE CITY, INDIVIDUALLY                 *
AND IN OFFICIAL CAPACITY                     *
Serve On:                                    *
DANA P. MOORE, Acting City Solicitor         *
City Hall                                    *
100 N. Holliday Street, Room 101             *
Baltimore, Maryland 21202                    *
                                             *
   Defendants                                *
                                             *
                                             *    *   *                    *       *      *
                                DEMAND FOR JURY TRIAL

       Comes now Plaintiff, Henrietta Middleton, by and through counsel and hereby demand a

jury trial in the above captioned matter. Respectfully Submitted.




                                                     ___________________/s/_______________
                                                              Latoya Francis-Williams, ID 29957
                                                  Law Office of Latoya A. Francis-Williams, LLC
                                                                                    P.O Box 451
                                                                  Randallstown, Maryland 21133
                                                                                   410-356-4691
                                                                       443-548-4588 (facsimile)
                                                                   Latoya.f.williams@gmail.com
                                                                           Attorney for Plaintiffs

                                                      __________/s/________________________
                                                                    Allan B. Rabineau, ID 01636
                                                                    Aarron N. Johnson, ID 21463
                                                                        Ballenger & Roche, LLC
                                                                        The World Trade Center
                                                                   401 E. Pratt Street, Suite 2341
                                                                     Baltimore, Maryland 21202
                                                                                  (410) 837-9150
                                                                      (410) 837-9152 – facsimile
                                                                           Attorney for Plaintiffs




                                                 20
